Title: To John Adams from Rufus King, 20 May 1794
From: King, Rufus
To: Adams, John



Sir
Philadelphia 20 May 1794

The amendment reported by the committee of the Senate to the Bill relative to the Balances due to the Creditor States is in itself so important, and particularly so interesting to the State of New york, that I feel great reluctance to be absent while the same is under Discussion; but a sudden indisposition in my family compels me to return to Newyork, I hope to be again in my Place on Monday or Tuesday next—
May I be permitted Sir, through you, to request the Senate to suspend a Decision upon this Subject for a few days? The unexpected Absence of my Colleague, occasioned by an afflicting Event in his family, may be deemed an additional apology for my asking this Indulgence—
With great respect / I am &c

Rufus King